DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. JP 2012-068435 A (hereinafter “Konishi”).
Regarding claims 1, 15 (image forming apparatus-10 and image forming section-100) and 16, Konishi discloses a fixing device (300) comprising: 
a pair of pressure members (310 and 360)  that nip and apply pressure to a recording material having an unfixed image thereon; 

a plurality of elastic members (410R, 420R) that apply elastic forces to a common portion (344R) in each pressure mechanism to generate the pressure.
	Regarding claim 3, wherein the plurality of elastic members include at least one hollow member (same as applicant’s invention, Konishi shows coil springs 410R and 420R, wherein outer spring 410R has an opening to allow space for inner spring 420R) and are disposed coaxially.
	Regarding clam 5, further comprising a suppressing member (440, refer to FIG. 10) that comes into contact with an inner circumference or an outer circumference of the hollow member to suppress movement of the hollow member in a direction intersecting an axis thereof.
	Regarding claim 7, wherein the at least one hollow member comprises a plurality of hollow members, and the suppressing member (440) is a tubular member that surrounds an outer circumference of one hollow member (420R) disposed on the inner side.
	Regarding claim 9, wherein the plurality of elastic members are disposed parallel to each other.
	Regarding claim 11, further comprising suppressing members (two of 440), wherein the plurality of elastic members are hollow members, and the suppressing members come into contact with inner circumferences or outer circumferences of the 
	Regarding claim 13, wherein the suppressing members have rod-like (440) projections inserted from ends of the hollow members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Yoshida et al. US 2018/0101117 A1 (hereinafter “Yoshida”).
	Regarding claim 2, Konishi teaches the claimed invention except explicitly teaching an adjustment mechanism that “adjusts a magnitude of the pressure when the position of the adjustment member is adjusted”.
	Yoshida teaches a similar device that uses an adjustment mechanism (132) to increase a magnitude of an elastic member (113).

Regarding claim 4, Konishi teaches wherein the plurality of elastic members (410R, 420R) include at least one hollow member (410R) and are disposed coaxially.
Regarding claim 6, Konishi teaches a suppressing member (440, FIG. 10) that comes into contact with an inner circumference or an outer circumference of the hollow member to suppress movement of the hollow member in a direction intersecting an axis thereof.
Regarding claim 8, wherein the at least one hollow member comprises a plurality of hollow members, and the suppressing member is a tubular member (440) that surrounds an outer circumference of one hollow member disposed on the inner side.
Regarding claim 10, wherein the plurality of elastic members are disposed parallel to each other.

	Regarding claim 14, wherein the suppressing members have rod-like projections inserted from ends of the hollow members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other notable references that appear to be 102(a)(1) references for at least claims 1, 15, and 16 include Uehara US 2013/0302054, Wang US 7,079,789 and Furukata et al. US 8,086,119.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653